DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Status of Claims
This communication is an Allowance Notice in response to the Patent Trial and Appeal Board (PTAB) Decision received on 01/18/2022. Claims 1-25 are currently pending and have been reversed by the board, and are therefore allowable.

Reasons of Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty and non-obviousness of claims 1, 12 and 22 (and their dependents), the closest prior art Malin et al. (US 2014/0353369 A1), teaches a system for issuing, managing, verifying and displaying digital badge information for a user, prior art Kremen (US 8,533,110 B2), teaches methods for verifying employment via online information, prior art Norton (WO 2016/044543 A1), teaches identity certification badge, prior art Borgen et al. (US 8,595,148 B1), teaches verifying a user’s employment history information and prior art Shin et al. (US 2013/0066796 A1), teaches providing visual job information. 
Yet, the prior art does not teach as recited in claim 1, and substantially similar independent claims 12 and 22: “receiving, by an employment verification computer system, payroll data from an employment services provider that provides payroll management services for an employer, wherein the payroll data relates to financial records that relate to the employment of an employee by the employer; storing, by the employment verification computer system, the payroll data within the employment verification computer system as verified employment data; receiving, by the employment verification computer system, a request from the employee for the proof of employment of the employee by the employer; in response to receiving the request, generating, by the employment verification computer system, a badge link, wherein employee and a group of variables that uniquely identifies the verified employment data of the employee within the employment verification computer system; posting, by the employment verification computer system, the badge link to a social media profile of the employee within a social media system; in response the social media system subsequently referencing the badge link, retrieving, by the employment verification computer system, the verified employment data of the employee from within the employment verification computer system based on the identifier; dynamically generating, by the employment verification computer system, an employment badge based on the verified employment data retrieved from within the employment verification computer system, wherein the employment badge comprises a graphic image that uniquely identifies the employer and a timestamp that indicates when the employment badge was created; and sending, by the employment verification computer system, the employment badge to the social media system, wherein the social media system displays a badge image of the employment badge in a graphical user interface for the social media system, wherein the badge image provides a graphical attestation to a veracity of the employment of the employee by the employer.” Such a combination of elements is not taught by the prior art. 
Specifically, PTAB found the limitation “generating, by the employment verification computer system, a badge link, wherein the badge link includes an identifier comprising an encrypted string of login information of the employee” not taught by the prior art. Accordingly, the claims are found to be subject matter eligible and novel and nonobvious over the best prior art identified during examination. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R.N./Examiner, Art Unit 3629




/SANGEETA BAHL/Primary Examiner, Art Unit 3629